Citation Nr: 0722298	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1971 to December 
1972.  He died in August 2001, and the appellant claims 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2005.  In December 2006, the appellant appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  The veteran died in August 2001 of diffuse alveolar 
hemorrhage, due to allogeneic bone marrow transplant, due to 
acute lymphocytic leukemia, due to graft versus host disease.  
Contributory causes of death were cytomegalovirus 
reactivation, hypertension, and previous post-BMT acute lung 
injury.  

2.  All of these conditions were first present years after 
service, and were not caused by any incident of service, 
including Agent Orange exposure.  

3.  At the time of his death, service connection was not in 
effect for any disabilities.   






CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death, and the criteria for DIC based on 
service connection for cause of death are not met.  
38 U.S.C.A. §§ 1116, 1310 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The VCAA notice requirements 
were satisfied by virtue of a letter sent to the claimant in 
May 2005, prior to the initial adjudication of the claim.  
The extremely detailed letter advised the claimant of the 
information necessary to substantiate her claim, including a 
list of diseases presumptively associated with Agent Orange 
exposure, and the type of evidence needed to establish a 
direct connection, in the absence of a presumption.  She was 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant was also told to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
May 2006, she was furnished notice regarding the effective 
date of a grant of benefits  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records have been obtained.  The 
appellant submitted private medical records of the veteran's 
treatment for ALL, and did not identify the existence of any 
other potentially relevant records.  Although the RO did not 
obtain the service personnel records, a statement from the 
records repository was obtained, stating that there was no 
evidence of Vietnam service.  Under the circumstances of this 
case, where the veteran did not have a disease presumptively 
associated with herbicide exposure, or competent evidence of 
an association with herbicide exposure and any such disease, 
this is sufficient verification.  A VA nexus opinion is not 
warranted because, as discussed below, there is no credible 
evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies, or a credible 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case, 
and she is not prejudiced by the Board's decision on the 
merits.  

B. Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

According to the death certificate, the veteran died in 
August 2001, at the age of 50 years, of diffuse alveolar 
hemorrhage, due to allogeneic bone marrow transplant, due to 
acute lymphocytic leukemia, due to graft versus host disease.  
Contributory causes of death were cytomegalovirus 
reactivation, hypertension, and previous post-BMT acute lung 
injury.  At the time of his death, service connection was not 
in effect for any disabilities.  

Service medical records do not show the presence of any of 
these diseases during service.  Records from Vanderbilt 
University Medical Center dated from January 2001 to August 
2001 report that the veteran was diagnosed with ALL in August 
2000.  In January 2001, he underwent a bone marrow transplant 
as treatment for ALL.  Follow-up records show numerous 
complications, including diffuse alveolar hemorrhage, graft 
versus host disease, and cytomegalovirus reactivation, among 
a host of others.  On July 26, 2001, he was admitted in acute 
respiratory distress, in critical condition.  Unfortunately, 
his condition continued to deteriorate, and he died on August 
[redacted], 2001.  

Thus, all of the conditions noted the death certificate, with 
the possible exception of hypertension, were associated with 
his ALL, and were first manifested many years after service.  
Although hypertension was not indicated in January 2001, in 
April 2001, a known history of hypertension was reported.  
However, there was no indication of hypertension in service, 
or within a year thereafter.  

The appellant testified at her hearing that the veteran was 
assigned primarily to South Korea.  The Department of Defense 
has indicated that Agent Orange was used along the DMZ from 
April 1968 through July 1969, which pre-dates the veteran's 
active service in Korea.  As such, the veteran was no exposed 
to Agent Orange while in Korea. 

The appellant also contends that the veteran developed acute 
lymphocytic leukemia (ALL) as a result of Agent Orange 
exposure in Vietnam, while on temporary assignment.  In June 
2005, the Records Management Center informed the RO that 
there was no evidence in the veteran's file to substantiate 
any service in Vietnam.  Thus, currently, there is no 
evidence verifying the veteran's service in Vietnam.  The 
appellant, who did not meet the veteran until years later, 
does not have actual knowledge of the circumstances of the 
veteran's service.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on a 
positive statistical association shown by analysis of medical 
and scientific evidence.  See 38 U.S.C.A. § 1116(b).  In 
determining whether a presumption is warranted, the VA must 
take into account reports from the National Academy of 
Sciences (NAS), as well as all other available sound medical 
and scientific information and analyses.  Id.  In evaluating 
any study for the purpose of making such determinations, the 
Secretary shall take into consideration whether the results 
are statistically significant, are capable of replication, 
and withstand peer review.  Id.  An association is considered 
positive if the credible evidence for the association is 
equal to or outweighs the credible evidence against the 
association.  Id.

Although chronic lymphocytic leukemia (CLL) is considered to 
be presumptively associated with Agent Orange exposure, ALL 
is not.  Indeed, the VA has specifically found that the 
credible evidence against an association between herbicide 
exposure and all forms of leukemia, including ALL (other than 
CLL) outweighs the credible evidence for such an association, 
and has determined that a positive association does not 
exist.  72 FR 32395, 32399 (2007).  All of the extensive 
medical records clearly identify the veteran's leukemia as 
ALL.  

For disabilities not presumptively associated with herbicide 
exposure, it is possible to establish service connection 
based on herbicide exposure with proof of actual direct 
causation, although "[a]ctual causation carries a very 
difficult burden of proof."  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  However, there is no competent 
evidence of a connection between herbicide exposure and ALL.  
As noted above, scientific studies have not found an 
association with herbicide exposure, nor, as a layperson, is 
the appellant competent to render such an opinion, because 
she does not have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, there is no medical evidence suggesting the possibility 
of a causal connection between ALL or any other condition 
contributing to the veteran's death, and service, to include 
claimed herbicide exposure.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


